GARY M. GAERTNER, Presiding Judge.
Appellant, L. P., (“father”), appeals from the judgment of the Circuit Court of St. Charles County granting the respondent’s, *409S. W.’s, (“mother”), motion to dismiss which asserted that father’s request for a determination of paternity, custody and support had already been determined by the court. Father was subsequently killed in an automobile accident. We dismiss the appeal as moot.
On June 8, 1991, mother gave birth to a daughter, J. D., (“child”). On May 5,1992, a judgment of paternity was entered against father. On September 1, 1998, the court’s order of support was modified. Father appealed that decision and attached a petition requesting, among other things, an order granting him a visitation and temporary custody schedule with child. Mother filed a motion to dismiss father’s petition asserting “[pjaternity, custody and support have been determined by the Circuit Court of St. Charles County.” The trial court granted mother’s motion to dismiss and father appealed.
Father raised one point on appeal. Father alleged the trial court erred in dismissing the petition requesting a declaration of visitation and temporary custody rights.
On January 19, 2000, this court received a motion for suggestion of death, which stated father was killed in an automobile accident on or about January 14, 2000. As father’s death acts to extinguish his claim, we therefore dismiss the appeal as moot. See generally, Winters v. Cooper, 827 S.W.2d 233 (Mo.App. E.D.1991).
Respondents’ motions for sanctions and attorney’s fees are denied.
Based on the foregoing, the appeal is dismissed.
PAUL J. SIMON, J., and JAMES R. DOWD, J., concur.